Citation Nr: 0816058	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  04-14 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1971 to November 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the veteran's June 2002 
claim for service connection for a low back disability, to 
include degenerative disc disease of the lumbar spine, with 
numbness in the legs and feet.  In December 2005, the Board 
remanded the case to the RO for additional development.  The 
case has been returned to the Board for further appellate 
consideration.  


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran's low back disability, to include degenerative disc 
disease of the lumbar spine, with numbness in the legs and 
feet is related to service.


CONCLUSION OF LAW

The veteran's low back disability, to include degenerative 
disc disease of the lumbar spine, with numbness in the legs 
and feet was not incurred in or aggravated by active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of VA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision in September 2002.  A December 2005 
letter satisfied the VA's duty to notify under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159, as it informed the veteran of 
what evidence was needed to establish his service connection 
claim, what the VA would do and had done, and what evidence 
he should provide.  The December 2005 letter also informed 
the veteran that it was his responsibility to help the VA 
obtain medical evidence or other non-government records 
necessary to support his claim, and asked him to provide any 
information in his possession.

Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by the AOJ after providing the notice have essentially 
cured the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a November 2006 supplemental statement of 
the case issued after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication. 

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's private treatment 
records and service medical records have been obtained.  
Additionally, the veteran was scheduled for multiple VA 
examinations relating to his back disability, dated March 31, 
2006, May 15, 2006, and August 23, 2006, at which he failed 
to appear.  Although some notices to the veteran may have 
been erroneously sent to an address on Paris Street, instead 
of the veteran's correct address on Cedar Street, the veteran 
nevertheless received notice that he had failed to report for 
his VA examinations in a November 2006 supplemental statement 
of the case that was sent to the veteran's Cedar Street 
address.  Moreover, an August 2006 document entitled 
"appointment history" indicates that none of the veteran's 
letters were ever returned to the RO as undelivered.  Indeed, 
the veteran signed and returned a VCAA Notice Response letter 
in March 2006, in reply to a VCAA letter which the RO had 
sent to the veteran's Cedar Street address.  The veteran was 
also put on notice by a December 2005 Board remand that his 
case was being remanded in part so that he could receive the 
necessary VA examinations; in that opinion, the veteran was 
notified that "failure to cooperate by reporting for 
examination may result in the denial of his claim[,]" 
pursuant to 38 C.F.R. § 3.655 (2007).  Additionally, the 
veteran's own representative acknowledged in a February 2008 
statement that, "[u]nfortunately, the record reflects the 
apparent failure of the veteran to report for scheduled VAE 
[Department of Veterans Affairs Examinations].  The record 
also reflects notations addressing continuous failures to 
report, the apparent receipt of correspondence at his last 
known address and that he has responded on at least one 
occasion."  In light of this evidence, the VA has discharged 
its duty to assist the veteran, and the claim shall be 
addressed based on the evidence of record.  38 C.F.R. 
§ 3.655(b) (2007); Woods v. Gober, 14 Vet. App. 214 (2000).

The Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Since the 
veteran's claim is being denied, neither a disability rating 
nor an effective date will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.1(k), 3.303(a) (2007).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007). 

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The veteran contends that he acquired his current low back 
disability as a result of his time in service.  In his 
January 2003 notice of disagreement (NOD), he asserts that 
his current low back disability resulted from two falls in 
the shower in September 1971, while he was on active duty.  
The veteran's representative asserts a similar explanation 
for the veteran's injury in his May 2004 statement.

In his entrance examination for military service of June 
1971, the veteran checked a box indicating that he had no 
back trouble of any kind, and his examiner at that time 
similarly indicated that the veteran's spine and other 
musculoskeletal structure was normal.  However, in September 
1971, the veteran reported having experienced back pain upon 
awakening for many years. 

A review of the veteran's service medical records shows a 
report of a chronic low back disorder that existed prior to 
service, an acute injury resulting from two falls in the 
shower in September 1971 which merited medical restrictions 
for only ten days, and a report and diagnosis of the absence 
of any back injury by January 1974.

Under the presumption of soundness, a veteran is presumed to 
have entered the military in sound physical and mental 
condition, unless his service entrance examination indicates 
otherwise.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Harris 
v. West, 203 F.3d 1347 (Fed. Cir. 2000).  To rebut the 
presumption of soundness, there must be "clear and 
unmistakable evidence" that the condition existed prior to 
entering service.  Bagby v. Derwinski, 1 Vet. App. 225 
(1991).  In the instant case, the veteran's alleged back pain 
was not noted on his entrance examination, and he has offered 
no evidence to support the contention that his back injury 
preexisted service.  Consequently, the veteran is presumed to 
have entered the service in sound condition.

The veteran's service medical records also indicate that the 
veteran complained of back pain as a result of two falls in 
the shower in September 1971; that the Physical Profile 
Officer diagnosed him with a low back strain; and that he was 
advised to do no prolonged sitting, standing, walking, or 
running, and no lifting for ten days.  The  service medical 
records also show an April 1972 diagnosis of back problems, 
for which x-ray study was ordered.  An x-ray study was 
administered in April 1972 to investigate the source of the 
veteran's low back pain, and the veteran's back was found to 
be normal.  In his January 1974 Report of Medical History, 
the veteran checked a box indicating that he had no recurrent 
back pain.  Similarly, in the veteran's January 1974 Report 
of Medical Examination, the veteran's spine was evaluated as 
being normal.

The veteran's first diagnosis of a back disorder after April 
1972 was an August 2000 lumbar computed tomograpy (CT) scan, 
which revealed an abnormal focal area of increased tissue 
attenuation associated with the right lateral aspect of the 
thecal sac at L5-S1 compatible with disc herniation, with a 
normal appearance to the thecal sac at the remaining 
interspaces, and no signs of spinal stenosis.  The veteran 
also had a magnetic resonance imaging (MRI) in February 2002 
which revealed degenerative disease at L4-5 and L5-S1, 
advanced at the latter margin with modic type III 
degenerative MR changes.  The MRI also showed early 
protrusions at L3-4, L4 and L5-S1, and early nerve root 
compressions with deformity of the thecal sac causing changes 
of spinal stenosis in the lower lumbar spine.

A review of the veteran's medical records shows no medical 
opinions that attribute the veteran's low back disorders to 
his time in service.  The veteran claimed in his April 2004 
substantive appeal that the doctor who performed his February 
2002 MRI told him that his injury in service could have been 
the reason for his current condition.  However, the doctor 
did not indicate this opinion anywhere in the record.  
Moreover, as noted above, the veteran failed to appear at VA 
examinations scheduled for March 31, 2006, May 15, 2006, and 
August 23, 2006, the purpose of which was to determine the 
nature and source of his current injuries.

In his May 2004 statement, the veteran's representative 
further argued that the veteran has been experiencing a back 
problem for over thirty years.  However, the veteran has 
offered no evidence to support this claim.  Indeed, the lack 
of any objective evidence of complaints, symptoms, or 
findings of a disability for many years after the period of 
active duty is itself evidence which tends to show that the 
condition did not first manifest during active duty.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the 
twenty-five year period between the veteran's completion of 
service in November 1974 and his August 2000 initial 
diagnosis of a back disorder suggest that his back disorder 
is not connected to any incident in service.

The veteran's representative also argued in his May 2004 
statement that the veteran did not receive a separation 
examination, because he left the service in November 1974, 
and the examination in his record marked as a separation 
examination occurred in January 1974.  While the date of the 
veteran's separation examination was ten months premature, 
there is nothing in the record that indicates any complaints 
of back pain or injuries between January 1974 and November 
1974, and consequently the early date of the separation 
examination appears immaterial.

The Board emphasizes that it finds no reason to doubt neither 
the credibility of the veteran nor the sincerity of his claim 
that he experiences low back pain attributable to a chronic 
back disability.  However, the competent medical evidence of 
record does not attribute any current chronic low back 
disability to service.  The Board acknowledges that the 
veteran himself, in advancing this appeal, asserts that he in 
fact has a chronic disability of the low back which was 
incurred in service and is demonstrated by his low back 
symptoms.  The Board understands fully the veteran's 
contentions, however, while the veteran as a lay person is 
competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.

As previously noted, the veteran was scheduled for VA 
examinations to assist the veteran in developing the record 
with competent medical evidence addressing the existence of a 
chronic disability and any etiological link to service, but 
the veteran failed to report for the examinations .  The 
Board may not draw its own medical conclusions regarding the 
veteran's low back symptoms; the Board must rely upon the 
conclusions of trained personnel in medically evaluating the 
nature and etiology of the veteran's symptoms.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Because the veteran has failed to present competent medical 
evidence showing that his low back disability was caused by 
his time in service, his claim for service connection for a 
low back disability is denied.

The preponderance of the evidence is against the award of 
service connection for the veteran's claim for a low back 
disability; it follows that the benefit of the doubt doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  As such, the veteran's claim is denied.


ORDER

Service connection for a low back disability is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


